Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 20 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art (Reynolds, US 2019/0372945 A1) discloses a system for securely processing data files for a web application, using a WebAssembly enabled browser (i.e. a browser executing a deployed binary module with the assistance of a DOM or document object model) (e.g. see Reynolds, par. 96-100; fig. 1B).  Furthermore, Reynolds teaches that files are securely encrypted and decrypted using symmetric keys that have been divided into key portions, wherein the key portions are stored and retrieved from one or more databases of an information handling system (e.g. Reynolds, par. 62-66, 80-83, 90).  
However, the prior art fails to disclose, as found recited in combination with all remaining claim limitations, the specific features for obtaining a symmetric encryption key based upon user inputs.  Specifically, “…in response to receiving the first user input, request, by the browser, … a first portion of a symmetric encryption key from another information handling system … receive, by the browser, … the first portion of the symmetric encryption key …; receive, by the browser, second user input via a second node of the document object model; in response to receiving the second user input, … determine, by the binary module, a second portion of the symmetric encryption key based at least on the second user input; combine, by the binary module, the first portion of the symmetric encryption key and the second portion of the symmetric encryption key to obtain the symmetric encryption key …”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495